Case 8:19-cv-00803-VMC-AEP Document 39 Filed 04/21/19 Page 1 of 2 PageID 330



                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

UNITED STATES OF AMERICA

      Plaintiff,
v.                                      CASE NO. 8:19-cv-00803-VMC-AEP

FRANZ “LJ” HILBERATH,

     Defendant.
_____________________________/

           UNOPPOSED MOTION TO RELEASE ACCOUNT FROM
                 TEMPORARY RESTRAINING ORDER


      Defendant, FRANZ “LJ” HILBERATH, by and through his undersigned

counsel, hereby moves this Honorable Court to grant this Unopposed Motion to

Release the Joint Account described below from the Temporary Restraining Order

(TRO) and as good grounds would state as follows:

      1.     This unopposed motion involves a joint account held by Defendant,

Franz Hilberath and his mother Christy Nichols.

      2.     The account is with the Naval Research Laboratory Federal Credit

Union with the last four digits 1100.

      3.     Over the past ten years, this account has been exclusively funded and

used by Ann Christy Hauter-Nichols.
Case 8:19-cv-00803-VMC-AEP Document 39 Filed 04/21/19 Page 2 of 2 PageID 331



       4.    None of the funds deposited into this account were provided by any of

the defendants in this action.

       5.    The undersigned has contacted the currently assigned Assistant United

States Attorney, Carolyn Tapie, regarding the request to release this account from

the TRO, and she has advised counsel that the United States does not oppose this

motion.

       WHEREFORE, the undersigned attorney, on behalf of defendant Hilberath,

requests that this Honorable release the above referenced joint account from the

TRO.

                           CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on April 21, 2019, I electronically filed the

following with the Clerk of Court by using the CM/ECF system which will send a

notice of electronic filing to counsel for all parties.



                                                          s/ Bjorn E. Brunvand
                                                          BJORN E. BRUNVAND, ESQ.
                                                          BRUNVAND WISE, PA
                                                          Counsel for the Defendant
                                                          615 Turner Street
                                                          Clearwater, Florida 33756
                                                          Telephone No.: (727)446-7505
                                                          Facsimile No.: (727)446-8147
                                                          Email: bjorn@acquitter.com
                                                          Florida Bar No. 831077
